NORTHCUTT, Judge.
Ken C. Hicks and Payless Shoesource, Inc., petition for a writ of certiorari to quash the order of the circuit court denying their motion to disqualify the law firm of Fowler White Boggs Banker, P.A., from representing Home Shopping Network, Inc., in this suit. Hicks and Payless contend that Fowler White has a conflict of interest based on its representation of *906Payless in other matters. Because there are disputed factual issues, we grant the petition, quash the order under review, and remand for an evidentiary hearing. See Dawson v. Bram, 491 So.2d 1275, 1276 (Fla. 2d DCA 1986) (“If the affidavits filed by the parties did not agree on the issue presented, the court should have conducted an evidentiary hearing” before deciding motion to disqualify counsel.); see also Holland v. Tenenbaum, 360 So.2d 493 (Fla. 4th DCA 1978) (granting certiorari, quashing order that disqualified petitioner’s counsel, and remanding for evidentia-ry hearing due to conflicting affidavits filed by the parties).
Petition granted; order quashed; remanded for evidentiary hearing.
DAVIS and COVINGTON, JJ., Concur.